In a claim pursuant to Court of Claims Act § 10 (6), the defendant appeals from an order of the Court *617of Claims (Mega, J.), dated December 5, 1994, which granted the claimant’s motion for leave to file a late claim.
Ordered that the order is affirmed, with costs.
We reject the defendant’s contention that the claimant must litigate this dispute, which arose from a written contract to perform services, in a CPLR article 78 proceeding (see, Court of Claims Act § 9 [2]; Granger & Sons v Comptroller of State of N. Y., 220 AD2d 945; May v State of New York, 86 AD2d 898, affd 57 NY2d 505; Matter of Dominick Dan Alonzo, Inc. v State of New York, 73 AD2d 760; cf., Matter of Rye Psychiatric Hosp. Ctr. v State of New York, 177 AD2d 834; Sidoti v State of New York, 115 AD2d 202). Mangano, P. J., Thompson, Florio and McGinity, JJ., concur.